Exhibit 10.1

FIFTH AMENDMENT

TO

OMNIBUS AGREEMENT

This Fifth Amendment to Omnibus Agreement (this “Amendment”) is dated as of
August 7, 2007 and entered into by and among DCP Midstream, LLC, a Delaware
limited liability Company (“DCPM”), DCP Midstream GP, LLC, a Delaware limited
liability company (“DCPM GP LLC”), DCP Midstream GP, LP, a Delaware limited
partnership (the “General Partner”), DCP Midstream Partners, LP, a Delaware
limited partnership (the “MLP”), and DCP Midstream Operating, LP (the “OLP”).
The above-named entities are sometimes referred to in this Amendment each as a
“Party” and collectively as the “Parties”.

RECITALS

 

  A. The Parties entered into that certain Omnibus Agreement dated as of
December 7, 2005, as amended by that certain First Amendment to Omnibus
Agreement dated April 1, 2006, Second Amendment to Omnibus Agreement dated
November 1, 2006, Third Amendment to Omnibus Agreement dated May 9, 2007 and
Fourth Amendment to Omnibus Agreement dated July 1, 2007 (together referred to
as the “Omnibus Agreement”) (capitalized terms used but not defined herein shall
have the meaning given thereto in the Omnibus Agreement).

 

  B. Section 3.3 of the Omnibus Agreement currently addresses the fixed general
and administrative expenses for the original assets that were part of the MLP’s
initial public offering, the Gas Supply Resources LLC assets (“GSR”) transferred
to the MLP in the transaction set forth in that certain Contribution Agreement
between DCP LP Holdings, LP and the MLP, dated as of October 9, 2006 (the “GSR
Contribution Agreement”), the assets acquired by the MLP from Anadarko Anadarko
Gathering Company and Anadarko Energy Services Company in the transaction set
forth in that certain Purchase and Sale Agreement dated March 7, 2007 (the
“Panther PSA”), and the 40% interest in Discovery Producer Services, LLC (the
general and administrative expenses for the MLP’s 25% interest in DCP East Texas
Holdings, LLC is addressed in the limited liability company agreement for that
entity) transferred to the MLP in the transaction set forth in that certain
Contribution Agreement between DCP LP Holdings, LP and the MLP dated May 23,
2007 (the “Columbus Contribution Agreement”).

 

  C. The Parties desire to amend Section 2.3(a)(iv) of the Omnibus Agreement to
delete references to Discovery Producer Services, LLC in that section, amend
Section 3.3 of the Omnibus Agreement to adjust the fixed general and
administrative expenses to take into account additional resources used by the
MLP on a full time basis, and amend Section 3.3 of the Omnibus Agreement to
extend the term for an additional year so that the expiration will be
December 31, 2009.

 

1



--------------------------------------------------------------------------------

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:

 

  1. Omnibus Agreement Amendment to Section 2.3(a)(iv). The Omnibus Agreement is
hereby amended by replacing Section 2.3(a)(iv) in its entirety with the
following:

 

  (iv) the assets, liabilities, business or operations of any of (a) PanEnergy
Dauphin Island LLC, a Delaware limited liability company (“PanEnergy”), (b) Gulf
Coast NGL Pipeline, LLC, a Delaware limited liability company (“Gulf Coast”),
(c) Centana Gathering LLC, a Delaware limited liability company (“Centana”),
(d) DEFS Industrial Gas Co., LLC, a Delaware limited liability company (“DIGC”),
and (e) Centana Intrastate Pipeline LLC, a Delaware limited liability company
(“CIP”); and

 

  2. Omnibus Agreement Amendment to Section 3.3(a). The Omnibus Agreement is
hereby amended by replacing Section 3.3(a) in its entirety with the following:

The amount for which DCPM shall be entitled to reimbursement from the
Partnership Group pursuant to Section 3.1(b) for general and administrative
expenses (excluding direct bill items associated with public company costs and
insurance) associated with:

 

  (ii) the original assets that were part of the MLP’s initial public offering
shall be a fixed fee equal to $4.8 million per year through calendar year 2006
(the “IPO G&A Expenses Limit”). After calendar year 2006, the IPO G&A Expenses
Limit shall be increased annually by the percentage increase in the Consumer
Price Index – All Urban Consumers, U.S. City Average, Not Seasonally Adjusted
for the applicable year (the “CPI Adjustment”).

 

  (iii) the contribution of the GSR assets to the MLP in the GSR Contribution
Agreement shall be a fixed fee equal to $2.0 million per year for calendar years
2006 and 2007 (the “GSR G&A Expenses Limit”), but shall be prorated for calendar
year 2006 based on the number of days remaining in calendar year 2006 following
the Closing Date (as that term is defined in the GSR Contribution Agreement).
After calendar year 2007, the GSR G&A Expenses Limit shall be increased by the
CPI Adjustment.

 

  (iv) the operation of the Antioch Gathering System (acquired under the Panther
PSA) shall be a fixed fee equal to $200,000 per year for calendar year 2007 (the
“Panther G&A Expenses Limit”), but shall be prorated for calendar year 2007
based on the number of days remaining in calendar year 2007 following the
Closing Date (as that term is defined in the Panther PSA). After calendar year
2007, the Panther G&A Expenses Limit shall be increased by the CPI Adjustment.

 

  (v) the contribution to the MLP of the interest in Discovery Producer
Services, LLC under the Columbus Contribution Agreement shall be a fixed fee
equal to $158,000 per year for calendar year 2007 (the “Discovery G&A Expenses

 

2



--------------------------------------------------------------------------------

 

Limit”), but shall be prorated for calendar year 2007 based on the number of
days remaining in calendar year 2007 following the Closing Date (as that term is
defined in the Columbus Contribution Agreement). After calendar year 2007, the
Discovery G&A Expenses Limit shall be increased by the CPI Adjustment.

 

  (vi) the 2007 Adjustment to add three additional full time equivalents that
devote 100% of their time to the MLP shall be a fixed fee equal to $561,584 per
year for calendar year 2007 (the “2007 Adjustment Expenses Limit”), but shall be
prorated for calendar year 2007 based on the number of days remaining in
calendar year 2007 following August 1, 2007. After calendar year 2007, the 2007
Adjustment Expense Limit shall be increased by the CPI Adjustment.

 

  (vii) For time periods after December 31, 2009, DCPM and the General Partner
will determine the amount of general and administrative expenses contemplated by
this paragraph that will be properly allocated to the Partnership in accordance
with the terms of the Partnership Agreement.

 

  (viii) If the Partnership Group makes any additional acquisitions of assets or
businesses or the business of the Partnership Group otherwise expands following
the date of this Agreement, then the IPO G&A Expenses Limit shall be
appropriately increased in order to account for adjustments in the nature and
extent of the general and administrative services by DCPM to the Partnership
Group, with any such increase subject to the approval of both the Special
Committee of DCPM GP LLC’s Board of Directors and DCPM.

 

  3. Acknowledgement. Except as amended hereby, the Omnibus Agreement shall
remain in full force and effect as previously executed, and the Parties hereby
ratify the Omnibus Agreement as amended hereby.

 

  4. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered (including by facsimile) to the other Parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of August 7,
2007, regardless of the actual date of execution of this Amendment.

 

DCP MIDSTREAM, LLC By:  

/s/ Brent L. Backes

Name:   Brent L. Backes Title:   Group Vice President, General Counsel &
Secretary DCP MIDSTREAM GP, LLC By:  

/s/ Greg K. Smith

Name:   Greg K. Smith Title:   Vice President DCP MIDSTREAM GP, LP By:   DCP
MIDSTREAM GP, LLC, its general partner By:  

/s/ Greg K. Smith

Name:   Greg K. Smith Title:   Vice President DCP MIDSTREAM PARTNERS, LP By:  
DCP MIDSTREAM GP, LP, its general partner By:   DCP MIDSTREAM GP, LLC, its
general partner By:  

/s/ Greg K. Smith

Name:   Greg K. Smith Title:   Vice President DCP MIDSTREAM OPERATING, LP By:  

/s/ Greg K. Smith

Name:   Greg K. Smith Title:   Vice President

 

4